Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 9, 12-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Helene et al (US 20140115958 A1, as cited by applicant in IDS dated 12/7/2019) in view of Hyde et al
(US 20090231099 A1, as cited by applicant in IDS dated 12/7/2019), and further in view of Sarkissian (CA 2934873 A1). 
Regarding claim 1, Helene discloses an autonomous hydroponic system for growing at least one 
plant, the hydroponic system comprising: at least one consumable (planting shelves 482) for holding the at least one plant and a growing medium, at least one closed growing environment unit operable to removably receive the at least one consumable, each closed growing environment unit being independent of a surrounding environment (see figs 1, 2, and 3 and para 0021 for independent conditions/environment), the at least one closed growing environment unit each comprising: at least one sensor (1114) operable to measure the growing environment conditions, and at least one actuator operable to modify the growing environment conditions in the closed growing environment unit (see abstract) and at least one microcontroller (1102a) operable to receive consumable growing program identification information from the at least one identification system, and the at least one sensor (1114) and to control growing environment conditions in the closed growing environment unit by controlling the at least one actuator (see abstract).
	Helene fails to teach the at least one consumable having at least one memory chip; an antenna operable to communicate with the at least one memory chip of the at least one consumable, at least one identification system operable to wirelessly communicate with the antenna of each of the at least one closed growing environment unit and receive consumable growing program identification information from the at least one memory chip, wherein the data stored and/or recorded on the at least one memory chip is encrypted, and the encrypted data can only be decrypted by the hydroponic system.
Hyde teaches the at least one consumable (pot, see fig 1) having at least one memory chip (tag 
104, see fig 1); an antenna (antenna 216) operable to communicate with the at least one memory chip of the at least one consumable (see para 0024), at least one identification system operable to wirelessly communicate with the antenna of each of the at least one closed growing environment unit and receive consumable growing program identification information from the at least one memory chip (see paras 0018-0020 and 0025-0026), and wherein the data stored and/or recorded on the at least one memory chip is encrypted (tag identity may be encoded in a in protected block of memory, see para 0035). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Helene with the memory chip, antenna and ID system, along with the encrypted memory of Hyde to allow for increased monitoring of the plants and control of the environmental conditions to optimize plant growth and to ensure that the plant data is not tampered with and therefore the plants receive the conditions necessary for their growth needs.
	Sarkissian teaches wherein the data stored and/or recorded on the at least one memory chip is encrypted (data on memory unit is encrypted, see page 2, lines 8-10 and 16-18), and the encrypted data can only be decrypted by the hydroponic system (see page 2, lines 16-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory chip of the modified reference to only be able to be decrypted by the system to protect from tampering or stealing of data to prevent incorrect plant growing data and ensure the plants receive the conditions necessary for their growth needs.

Regarding claim 6, the modified reference teaches the hydroponics system according to claim 1, and Helene further teaches further comprising a water management system (700) being operatively connected to the microcontroller.

	Regarding claim 9, the modified reference teaches the hydroponics system according to claim 1, and Helene further teaches wherein the at least one actuator is at least one of a pump (pumps in utility compartment 320, see para 0041), a temperature control device (390), an LED light system (486) and a gas diffuser (see paras 0058-0059). 

	Regarding claim 12, the modified reference teaches the hydroponics system according to claim 9, and Helene further teaches wherein the growing environment conditions comprise at least one of temperature, humidity and gas concentration (see para 0047, temp, humidity and air composition).

	Regarding claim 13, the modified reference teaches the hydroponics system according to claim 9, and Helene further teaches wherein the at least one sensor is at least one of a humidity sensor (1114e), a temperature sensor (1114d) and a gas sensor (1114a). 

Regarding claim 15, the modified reference teaches the hydroponics system according to claim 13, and Hyde further teaches wherein the memory chip is a radio-frequency identification tag (rf tag 104, see para 0018 and 0024).

	Regarding claim 19, the modified reference teaches the hydroponics system according to claim 15, and Hyde further teaches wherein the at least one memory chip is operable to store growing program identification information and a growing program (see paras 0026 and 0060, 0062).

Claim(s) 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Helene et al (US 20140115958 A1, as cited by applicant in IDS dated 12/7/2019) in view of Hyde et al (US 20090231099 A1, as cited by applicant in IDS dated 12/7/2019) and Sarkissian (CA 2934873 A1) as applied to claim 1 above, and further in view of Fox (US 6640491 B1) and Shibata (DE 4107866 A1).
Regarding claim 2, the modified reference teaches the hydroponics system according to claim 1.
The modified reference fails to teach wherein the at least one sensor and the at least one 
actuator are located in a double wall cavity of the at least one closed growing environment unit.
	Shibata teaches wherein the at least one sensor is located in a double wall cavity of the at least one closed growing environment unit (temperature sensor 135 in cavity, see fig 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the temperature sensor of Shibata in the wall cavity in order to ensure the growing conditions are not modified by outside sources. 
Fox teaches wherein the at least one actuator (pump 44 in wall cavity, see fig 1) is located in a 
double wall cavity of the at least one closed growing environment unit. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the actuator of Fox in the wall cavity in order to ensure the growing conditions are not modified by outside sources. 

	Regarding claim 10, the modified reference teaches the hydroponic system according to claim 2 and Helene further teaches further comprising at least one fan (1118) operable to create circulation of air from a plant environment to the at least one of the sensors and from the at least one actuator to the plant environment.

Response to Arguments
Applicant's arguments filed 10/08/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Helene fails to teach the consumable having a memory chip, an antenna and ID system, that Hyde does not teach a closed growing unit and that Fox and Shibata do not teach the other limitations of the claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, we are only incorporating the computer and memory chip components of Hyde, not the entire system. Helene discloses the growing system, sensors and actuator, and is modified by Hyde and Sarkissian to teach the remaining elements. Similarly with references Shibata and Fox, they are only incorporated to teach the sensor and actuator being located in the double wall cavity, not their systems as a whole. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that Hyde simply gives and receives care instructions and does not provide an autonomous growing experience. Hyde includes remote devices (see paras 0019-0020) which can interact with the data from the tag to assess treatment needs and plant quality. Further Hyde is combined with the sensors and actuators of Helene to modify the growing conditions, based on the plant data received from both the plant sensors of Helene and the growing program information of Hyde. It is well known in the art to adjust growing environments in response to plant sensor data and or growing instructions specific to one or more plants, such as the tag data from Hyde. Therefore, it would be obvious to one of ordinary skill in the art to combine the elements of Helene and Hyde to provide a specialized growing environment and reduce the need for constant user interaction. In regards to Applicant’s arguments that there is no expectation of success by this combination, as both references include instructions or data regarding the care and growing programs of the plants (via the sensors and controllers of Helene, see Helene para 0073 and 0076-0078 and the tag growing conditions of Hyde, see Hyde para 0018-0020), it would be obvious to one of ordinary skill in the art to combine the two to provide an improved and autonomous system to allow plants to receive specialized care and conditions, therefore providing an optimal growing environment. 
	In regards to the argument that none of the references teach the new limitation “wherein the data stored and/or recorded on the at least one memory chip is encrypted, and the encrypted data can only be decrypted by the hydroponic system,” Hyde teaches “wherein the data stored and/or recorded on the at least one memory chip is encrypted” (tag identity may be encoded in a in protected block of memory, see para 0035). Additionally, a new reference, Sarkissian, has been added to teach the amended limitation. This combination would then ensure that only approved consumables are used with the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document is relevant as it pertains to similar growing systems. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./
Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619